Citation Nr: 9925339	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a prostate disorder, 
currently diagnosed as benign prostatic hypertrophy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty for a period of over 30 
years and retired from military service in January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for a 
prostate disorder, currently diagnosed as benign prostatic 
hypertrophy.

The Board notes that the RO denied entitlement to service 
connection for a prostate disorder due to Agent Orange 
exposure by rating decision dated in November 1996.  Within 
the one year appeal period, the veteran filed another claim 
for an enlarged prostate.  The RO apparently considered this 
a new claim for entitlement to service connection on a direct 
basis and undertook de novo review of the claim.  The Board 
will do likewise.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a chronic prostatic 
disorder or benign prostatic hypertrophy.

3.  The evidence does not relate the current prostate 
disorder with any event or occurrence on active duty service.

4.  The veteran has not submitted evidence of a medical nexus 
between the claimed in-service urination problems and any 
currently diagnosed prostate disorder.


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
prostate disorder, currently diagnosed as benign prostatic 
hypertrophy, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & West 1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran maintains, in essence, that he is entitled to 
service connection for a prostate disorder because his in-
service job as a military police officer required him to 
sometimes hold his urine for long periods of time which, he 
asserts, caused his current prostate disorder.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a prostate 
disorder.  The October 1984 retirement examination report 
demonstrates a normal clinical evaluation of the veteran's 
genitourinary system.  In addition, there is no indication of 
any inservice history of symptomatology associated with a 
prostate disorder.  Likewise, no pertinent complaints of 
findings were noted on post-service VA examination of March 
1985.

Post service medical evidence is devoid of treatment or 
diagnosis of a prostate disorder until several years after 
service separation.  In October 1992, the veteran was treated 
for an enlarged and tender prostate.  The clinical assessment 
was prostatitis and antibiotics were prescribed.  In May 
1993, he was noted to have an elevated PSA (prostate-specific 
antigen).  In November 1993, he underwent a needle biopsy of 
the prostate and focal prostatitis with regenerative 
glandular changes was noted with no other significant 
pathologic changes.  In July 1994, the needle biopsy was 
repeated because the PSA was still high and benign prostatic 
glands and stroma were found.  Outpatient treatment notes 
show on-going monitoring of the veteran's prostate disorder.  
In July 1995, he underwent a transrectal ultrasound of the 
prostate with biopsy, which was benign.  Outpatient treatment 
records indicate that he is being followed every six months 
in the clinic.  These records do not contain opinions linking 
the prostate pathology found with service, or with any event 
or occurrence therein.

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his current prostate disorder with 
military service.  The veteran has only offered his lay 
opinion concerning its development.  There is no competent 
opinion on file or presented to the effect that not urinating 
for long periods of time would be related to the prostate 
disorder.  The mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate his chronic prostate disorder with an 
event or incurrence while in service, does not constitute a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

This finding is further supported by his service retirement 
examination and multiple post-service examinations with 
respect to other issues where the veteran made no mention of 
a prostate disorder and in which no findings related to the 
prostate were found.  Moreover, at the time the veteran 
initially sought treatment for a prostate problem, there was 
no mention of a relationship to military service made.  Such 
reported history by the veteran was given in conjunction with 
necessary medical treatment, and is therefore highly 
probative.  Finally, none of the veteran's treating 
physicians have attributed his prostate disorder to his 
military service.  For all those reasons, the veteran's claim 
for entitlement to service connection for a prostate 
disorder, currently diagnosed a benign prostatic hypertrophy, 
is not well-grounded as he has not submitted any competent 
evidence to demonstrate a medical nexus.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).



ORDER

The claim for entitlement to service connection for a 
prostate disorder, currently diagnosed as benign prostatic 
hypertrophy, is denied on the basis that it is not well 
grounded.



		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeal

 

